State of New York
                  Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 19, 2017                  520712
________________________________

In the Matter of COUNTY OF
   SCHUYLER,
                    Respondent,
      v                                    DECISION AND ORDER
                                                ON MOTION
HOWARD A. ZUCKER, as
   Commissioner of Health,
   et al.,
                    Appellants.
________________________________

      Motion for reargument, renewal or permission to appeal to
the Court of Appeals.

      In the decision on the appeal in this matter, this Court
affirmed Supreme Court's judgment, which, among other things,
allowed petitioner to claim reimbursement for pre-2006 Medicaid
overburden expenditures pursuant to Social Services Law § 368-a
and granted mandamus relief to petitioner, requiring respondents
to calculate and pay all outstanding pre-2006 overburden expenses
(135 AD3d 1273, 1274 [2016]). In so affirming, we found that
petitioner's claim was not extinguished by the 2012 amendment to
the Medicaid Cap Statute barring counties from claiming
reimbursement for pre-2006 overburden expenses (see L 2012, ch
56, § 1, part D, § 61) because it was properly filed in February
2014, within the six-month grace period established by this Court
in Matter of County of St. Lawrence v Shah (124 AD3d 88, 93
[2014], revd ___ NY3d ___, 2016 NY Slip Op 07043 [2016]; see
Matter of County of Chemung v Shah, 124 AD3d 963, 964 [2015],
revd ___ NY3d ___, 2016 NY Slip Op 07043 [2016]). However,
before service of this Court's order with notice of entry, the
Court of Appeals determined that, pursuant to section 61 of the
2012 amendment to the Medicaid Cap Statute, "the State is under
no further obligation to address outstanding county reimbursement
claims filed after April 1, 2012, nor must the State initiate an
administrative review of its records to identify and pay for any
pre-2006 claims" (Matter of County of Chemung v Shah, ___ NY3d
___, ___, 2016 NY Slip Op 07043, *1 [2016]). Respondents now
move in this Court for reargument, renewal or permission to
appeal to the Court of Appeals. In light of the guidance
provided by the Court of Appeals (id.), it is evident that
                              -2-                  520712

section 61 of the 2012 amendment barred petitioner's claim made
in February 2014 and that mandamus relief was improper in this
instance. Accordingly, the petition should be dismissed and a
declaration should be made in favor of respondents that section
61 of the 2012 amendment to the Medicaid Cap Statute has not been
shown to be unconstitutional (see id. at *10).

      ORDERED that the motion is granted, without costs, to the
extent that reargument is granted, the memorandum and order
decided and entered January 28, 2016 is vacated, the judgment of
Supreme Court entered October 3, 2014 in Schuyler County is
reversed, on the law, without costs, the petition is dismissed
and it is declared that the Laws of 2012, ch 56, § 1, part D, §
61 has not been shown to be unconstitutional.

     Peters, P.J., Garry, Rose and Clark, JJ., concur.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court